Citation Nr: 1604663	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a stomach disorder, including as secondary to service-connected bilateral knee disability.

3.  Entitlement to service connection for cervicitis with dysplasia.

4.  Whether the rating reduction for right knee chondromalacia from 30 to 10 percent as of June 1, 2010, was proper.

5.  Whether the rating reduction for left knee chondromalacia, status post arthroscopy, from 50 to 30 percent as of June 1, 2010, was proper.

6.  Entitlement to a rating higher than 30 percent for the right knee chondromalacia.

7.  Entitlement to a rating higher than 50 percent for the left knee chondromalacia, status post arthroscopy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to March 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, in support of her claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

In January 2015, the Board issued a decision finding the rating reductions for the bilateral (right and left) knee disability appropriate, also denying service connection for a bilateral big toe disability while granting service connection for anxiety disorder, mood disorder, and psychotic disorder.  The Board also reopened the previously-denied claim for service connection for cervicitis with dysplasia because there was the required new and material evidence since a prior, final and binding, decision earlier considering and denying this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded it and the claims for service connection for obstructive sleep apnea and a stomach disorder for further development.

In response to that decision the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only insofar as the Board had determined the reductions in ratings for the bilateral knee disability were warranted.  And in an August 2015 Order since issued, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the Board's January 2015 decision concluding those reductions in ratings were proper and remanding these claims to the Board for further proceedings consistent with the Order.  The file since has been returned to the Board in furtherance of this.

Regarding the claims the Board remanded in January 2015, as for those now being decided in this decision, review of the file reflects compliance with the Board's remand directives - certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The claims for service connection for obstructive sleep apnea and a stomach disorder were remanded to obtain medical nexus opinions regarding whether these disorders were related or attributable to the Veteran's military service, including whether the stomach disorder was secondary to her service-connected bilateral knee disability.  And as VA examinations with opinions were obtained in March 2015, that development of these claims was completed as directed.  

After this case was re-certified and again transferred to the Board, however, additional evidence was added to the file consisting of treatment records.  This evidence is pertinent to the claim for service connection for cervicitis with dysplasia, and the Veteran has not waived her right to have the RO initially consider this additional evidence.  38 C.F.R. § 20.1304 (2015).  Consequently, the Board is again remanding this claim.  But as for the other claims instead being decided, the Board is either granting the benefit sought or this additional evidence either is not pertinent or is cumulative or duplicative of the evidence the RO already considered.  Therefore, a remand for initial consideration of this additional evidence, conversely concerning these other claims, is unnecessary.  38 C.F.R. § 19.37(b) (2015).

For the reasons and bases discussed below, in consideration of the August 2015 JMPR, unlike previously the Board has concluded that the reductions in the evaluations for the bilateral knee disability were improper.  Thus, the Board is restoring the previously-assigned 30 and 50 percent ratings for the right and left knee disabilities, respectively.  In consideration of these reinstatements, the Board also is remanding the claims to the extent the Veteran is requesting even greater ratings (i.e., increased ratings) for these disabilities.

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.


FINDINGS OF FACT

1.  Obstructive sleep apnea was not present during service and did not develop as a result of any incident during service.

2.  A stomach disorder was not present during service and did not develop as a result of any incident during service, also was not caused and is not being exacerbated by the service-connected bilateral knee disability.


3.  At the time of its reduction to 10 percent as of June 1, 2010, the 30 percent rating for the Veteran's service-connected right knee chondromalacia had been in effect since June 19, 2002, so for more than 5 years; evidence used to reduce the rating for this disability from 30 to 10 percent did not show material improvement that would be maintained under the ordinary conditions of life.

4.  At the time of its reduction to 30 percent as of June 1, 2010, the 50 percent rating for the Veteran's service-connected left knee chondromalacia, status post arthroscopy, had been in effect since June 19, 2002, so for more than 5 years; evidence used to reduce the rating for this disability from 50 to 30 percent did not show material improvement that would be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A stomach disorder was not incurred or aggravated in service and is not proximately due, the result of, or being aggravated by the service-connected bilateral knee disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The reduction in rating from 30 to 10 percent for the Veteran's right knee chondromalacia was inappropriate.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014), 38 C.F.R. §§ 3.105(e), 3.327, 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2015).

4.  The reduction in rating from 50 to 30 percent for her left knee chondromalacia, status post arthroscopy, also was inappropriate.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014), 38 C.F.R. §§ 3.105(e), 3.327, 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence she is expected to provide versus that VA will obtain for her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed below, the Board is restoring the 30 and 50 percent ratings, respectively, for the right and left knee disabilities, which represents a full grant of the benefits sought concerning these claims.  So the Board need not discuss whether there has been compliance with the notice-and-duty to-assist obligations, at least as concerning these claims.

As for her remaining claims being decided, the Veteran was provided the required notice and information in letters dated in July 2009 and January 2010, prior to the initial adjudication of her claims in the March 2010 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the processing and adjudication of her claims, certainly none that she and her representative consider unduly prejudicial - meaning necessarily outcome determinative of her claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also as mentioned has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records and identified post-service private treatment records have been obtained and associated with her claims file for consideration.

She was also provided a VA compensation examination for her claimed obstructive sleep apnea and stomach disorder, and the report includes a description of the history of these disabilities, documents and considers the relevant medical facts and principles, and provides opinions regarding the etiologies of these claimed conditions - including especially in terms of their purported relationship with her military service, such as by way of a service-connected disability.  Therefore VA s duty to assist with respect to obtaining relevant records and VA examinations has been met.  38 C.F.R. § 3.159(c); Barr v Nicholson, 21 Vet. App. 303, 312 (2007).

Concerning her hearing before the Board, the hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to her position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board also held the record open for an additional 60 days following the hearing to allow her time to obtain and submit additional evidence that might tend to  support her claims.

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Service connection also is warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disorder to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Obstructive Sleep Apnea

VA treatment records and a VA examination report reflect a diagnosis of obstructive sleep apnea beginning in June 2002.  See, e.g., June 2002 VA otolaryngology clinic note.  Therefore, element (1) of service connection, current disability, has been met.

With respect to element (2), in-service incurrence of a relevant disease or an injury, the Veteran testified that she experienced symptoms of stopping breathing during her service.  December 2012 Hearing Transcript (H.T.) at 7.  She testified about a particular incident in which she was asleep and jumped up out of bed, running into a wall because she was trying to catch her breath.  Id.  Her STRs include an undated community mental health activity record showing she was seen for complaints of sleep disturbance.  But her STRs are unremarkable for any complaints, treatment, or diagnoses specifically relating to obstructive sleep apnea.  She underwent a separation examination in January 1984, which revealed no relevant abnormalities.  She answered yes to having frequent trouble sleeping in an accompanying medical history report, but she was noted to be a sleep walker.  Lay statements from friends of hers received in September 2015 reflect that they witnessed her having problems with her sleep such as snoring, teeth grinding (bruxism), gasping for breath, and periods of not breathing.  In light of her testimony regarding having symptomatology during her service, the Board concludes that element (2) of service connection, in-service incurrence of a relevant disease or an injury, also has been met.


But critically, element (3) of service connection, a causal relationship or nexus between the disease or injury in service and the current disability, has not been met.  To obtain medical comment concerning the etiology of her sleep apnea, the Veteran was provided a VA compensation examination in March 2015.  The examiner confirmed the diagnosis of obstructive sleep apnea, but notably with an onset date of 2002 (keeping in mind the Veteran served in the military from 1979 to 1984).  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In explanation, the examiner pointed out there was no clinical evidence of a sleep apnea condition during the Veteran's active duty service.  The examiner noted that a sleep study was done in 2002 at the request of the Veteran's ear, nose, and throat (ENT) physician for symptoms of snoring, daytime somnolence, etc.  The examiner observed there was no clinical documentation in the STRs of complaints of that nature.  The examiner surmised that the Veteran's testimony of jumping out of bed and running into a wall would not be medical evidence suggestive of a diagnosis of obstructive sleep apnea.  To the contrary, the examiner explained that a definitive diagnosis of this condition depended on sleep study results, which were not provided until 2002.  So, in effect, this commenting VA examiner did not believe the symptoms purportedly experienced in service were suggestive of obstructive sleep apnea or prodromal (early) signs of this condition's presence.

None of the Veteran's treatment records contain any opinion relating her obstructive sleep apnea to her military service or suggesting the onset of her sleep apnea was during her service.  These records also do not show that she reported that her symptoms began in, and persisted since, her military service that as mentioned ended in 1984.  Despite her contentions in support of this appeal, a sleep study was not ordered until 2002, nearly two decades after she was discharged from service.  And because sleep apnea is not a "chronic" condition, per se, according to 38 C.F.R. § 3.309(a), the Veteran is unable to establish the required link between this condition and her service merely by showing continuity of symptomatology since her service under § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Equally, no qualified clinician has provided any opinion indicating the Veteran's obstructive sleep apnea began during her service or is otherwise related or attributable to her service.  38 C.F.R. § 3.303(d).  The evidence of record does not support this notion or a finding that her current obstructive sleep apnea is related to any complaints or activity or behavior she had in service.  No medical professional has provided any opinion indicating that the onset of the sleep apnea occurred during her service or coincident with it.  The Board's finding is supported by the opinion of the March 2015 VA examiner refuting any such notion.  

The March 2015 VA examiner's opinion concludes that the Veteran's obstructive sleep apnea is unrelated to her military service and did not incept during her service.  As this negative nexus opinion was formed after interviewing and examining her, reviewing the evidence that includes her contentions and those of others attesting to certain events, and is supported by well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the lay statements from the Veteran's friends received after the March 2015 opinion, so presumably in response to it.  However, as the Veteran's contentions regarding perceived symptomatology associated with obstructive sleep apnea during service were considered by the VA examiner, the lay statements are cumulative of evidence already considered by the examiner.  

The overall evidence of record as discussed above weighs against a finding of obstructive sleep apnea being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between obstructive sleep apnea and her active duty service, service connection for obstructive sleep apnea is unwarranted.

The Veteran has not demonstrated any specialized medical knowledge or expertise to indicate she is capable of rendering a competent medical opinion, herself, on this determinative issue of causation.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between the diagnosed obstructive sleep apnea and her military service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

For these reasons and bases, the preponderance of the evidence is against this claim of entitlement to service connection for obstructive sleep apnea.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.

B.  Stomach Disorder

VA treatment records and a VA examination report reflect current diagnoses of gastroesophageal reflux disease (GERD), peptic ulcer disease, and hiatal hernia.  See, e.g., May 2002 and June 2002 notes.  Therefore, element (1) of service connection, current disability, has been met.

With respect to element (2), in-service incurrence of a relevant disease or an injury, the Veteran's STRs show several instances of stomach complaints.  She complained of abdominal discomfort, cramps, nausea, and a little diarrhea in July 1981.  She was diagnosed with questionable mild gastroenteritis.  A March 1982 record reveals that she complained of intermittent, chronic abdominal pain and diarrhea for three years.  She was diagnosed with abdominal pain and diarrhea-intermittent (suspect functional bowel).  Records in June 1982 show she was diagnosed with abdominal pain-probably functional bowel.  She was diagnosed with probable viral gastroenteritis in February 1983.  She underwent a separation examination in January 1984, which revealed no relevant abnormalities.  She denied frequent indigestion; stomach, liver, or intestinal trouble, and rupture/hernia in an accompanying medical history report.

The Veteran since has testified during her hearing that the diagnosis in service of viral syndrome was actually GERD.  December 2012 H.T. at 13-14.  And in light of her STRs showing treatment on several occasions for stomach problems, the Board concludes that element (2) of service connection, in-service incurrence of a relevant disease or an injury, has been met.

But just as in the case of the claim for obstructive sleep apnea, there has to be probative (meaning competent and credible) evidence etiologically linking the Veteran's present-day stomach issues to those she experienced during her service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Regarding this necessary element (3) of service connection, this causal relationship or nexus between the disease or injury in service and the current disability, this correlation has not been shown.  An August 2001 treatment record shows the Veteran complained of stomach discomfort and diarrhea.  She reported what she described as a "weak stomach for most of her life."  A VA general medical examination in December 2007 shows she had hiatal hernia with GERD, with an onset of greater than 10 years prior.  She was afforded a VA compensation examination in August 2009, and she reported that her symptoms had begun during her service.  She was diagnosed with GERD and hiatal hernia.  However, the examiner opined that the Veteran's gastrointestinal disorder was not caused by or a result of her bilateral knee condition, so not secondarily related to her service by way of this service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This examiner explained that the Veteran had GERD and a hiatal hernia that were not caused by the medications she took for her knee pain (so were not complications or side effects of this medication).  The examiner indicated the hiatal hernia was an anatomic defect unrelated to medications.  The examiner also clarified that the Veteran's GERD had started prior to her diagnosis of knee problems.  The examiner added that the GERD was related to the hiatal hernia, but, as mentioned, the hiatal hernia was not in turn related to the Veteran's military service, including secondarily by way of her service-connected bilateral knee disability (again, meaning not caused or aggravated by this disability, including the medications taken for it).

There remained for consideration, however, the matter of direct service connection (direct causation between these conditions and the Veteran's service), so she was provided an additional VA compensation examination in March 2015.  This additional examiner diagnosed the Veteran with GERD with an onset date of 1993 and with a hiatal hernia with an onset date of 1997.  So both diagnoses 
post-dated the Veteran's service.  The examiner explained the Veteran's treatment in service and noted that an upper gastrointestinal (GI) series in 1994 was normal, while a subsequent upper GI in 1997 showed a small sliding hiatal hernia.  The examiner observed that the Veteran was first prescribed medication to treat her stomach problems in 1993.  In conclusion, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed 
in-service injury, event or illness.  In explanation, the examiner pointed out that the 1997 upper GI series showing a small sliding hiatal hernia was the first indication of that diagnosis.  The examiner also pointed out the Veteran was not prescribed medication for an upper GI condition until 1993.  Further, added this examiner, upper GI tests performed during the Veteran's active duty were normal.  

The examiner surmised that there was no clinical evidence of irritation or gastric inflammation due to use of medications used to treat the Veteran's knee condition.  The examiner explained that the Veteran's GI complaints during her active duty service typically had involved the lower GI, or intestinal nature (however, her lower GI tests were normal).  So this examiner did not associate either the hiatal hernia or GERD with the Veteran's military service, including directly.

None of the Veteran's treatment records contain any opinion relating a currently diagnosed stomach disorder to her military service or suggesting the onset of a stomach disorder during her service.  The records also do not show that she reported that her symptoms began during, and have persisted since, her military service that ended in 1984.  As discussed above, the VA examiner has observed that medication was first prescribed in 1993, almost a decade after the Veteran was discharged from service, while a hiatal hernia was not shown until 1997, over a decade after her discharge from service.  To reiterate, in the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson, 12 Vet. App. at 459 (1999), aff'd sub nom. Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  See also Mense, 1 Vet. App. 354.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach, 223 F.3d at 1380-81.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan, 17 Vet. App. 261.

Equally, no clinician has provided any opinion indicating the Veteran's GERD and hiatal hernia began during her service or are otherwise related or attributable to her service.  38 C.F.R. § 3.303(d).  The evidence of record does not support a finding that her current GERD and hiatal hernia are related to any complaints she had in service.  Indeed, the VA compensation examiner has explained why the complaints in service do not correlate with the current disability.  No medical professional has provided any opinion indicating the onset of the Veteran's GERD and hiatal hernia was during her service or that her currently diagnosed GERD and hiatal hernia are related to her in-service complaints.  The Board's finding of this is supported by the opinion of the March 2015 VA examiner refuting any such notion.  

The March 2015 VA examiner's opinion concludes the Veteran's GERD and hiatal hernia bear no relationship with her service.  As this negative nexus opinion was formed after interviewing and examining her personally, reviewing the evidence that includes her contentions and the STRs showing treatment for stomach-related complaints (in a broad sense), and is supported by well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran also has separately argued that her current GERD and hiatal hernia are secondary to medication taken for her service-connected bilateral knee disability.  But the March 2015 VA compensation examiner also refuted this alternative notion, concluding there was no clinical evidence of irritation or gastric inflammation due to use of non-steroidal anti-inflammatory drugs (NSAIDS) or other medications used to treat the Veteran's bilateral knee condition.  And since this opinion also was formed after interviewing and examining the Veteran, reviewing the evidence that includes her contentions, and is supported by well-reasoned rationale, the Board accords it a lot of probative weight as well.  Id.  There is no other competent medical opinion refuting this examiner's conclusion.  None of the Veteran's treatment records contain any opinion indicating that her GERD and hiatal hernia were either caused or are being aggravated by medications taken to treat her bilateral knee disability.

The overall evidence of record as discussed above weighs against a finding of a stomach disorder being associated with the Veteran's active duty service, to include being secondary to her service-connected bilateral knee disability.  Without the evidence, even on balance, showing an association between a stomach disorder and her active duty service, to include being secondary to her service-connected bilateral knee disability, service connection for a stomach disorder is unwarranted.

The Veteran herself has not demonstrated any specialized medical knowledge or expertise to indicate she is capable of rendering a competent medical opinion, herself, on these determinative issues (causation and aggravation).  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between the diagnosed GERD and hiatal hernia and her military service or with the service-connected knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. 

For these reasons and bases, the preponderance of the evidence is against this claim of entitlement to service connection for a stomach disorder.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

III.  Rating Reductions

38 C.F.R. § 3.105(e) states that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation benefits, a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons.  After notification of the proposed reduction, the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation benefits should be continued at their present level.  If additional evidence is not received within that 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 
60-day period following the final rating action expires.  38 C.F.R. § 3.105(e).

A rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  Moreover, for ratings that have been in effect for five years or more, as in this case, reduction is warranted only when reexamination discloses sustained and material improvement that will be maintained under the ordinary conditions of life.  38 C.F.R. §§ 3.344(a-b).  Examinations thus usually are the comparison point for determining whether there has been improvement.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those examinations forming the basis for a reduction must be adequate, certainly as comprehensive as the examination on which the existing rating was based.  Faust v. West, 13 Vet. App. 342 (2000); Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Furthermore, according to 38 C.F.R. § 3.344, VA must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Evidence other than examinations also must be considered.  This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust, 13 Vet. App. at 342.

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation and lateral instability.  A 10 percent rating is assigned if there is "slight" consequent disability, a 20 percent rating if "moderate," and a 30 percent rating if "severe."  38 C.F.R. § 4.71a.  These descriptive words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a.


DC 5261 pertains to limitation of extension of the knee.  This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  Id.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

But a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of DC 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints).

A.  Right Knee

Initially, the Board finds that as regards the propriety of the procedures used to reduce the evaluation for the Veteran's right knee disability, the Board finds no procedural error.  The Veteran filed an increased-rating claim in May 2008.  She was provided a VA examination in June 2008 in connection with that claim.  Subsequently, in a January 2009 rating decision, based on a review of the evidence consisting of treatment records and the report of the VA examination, the RO conversely proposed to reduce the disability rating for the chondromalacia patella of her right knee from 30 to 10 percent.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has consistently held that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law normally would be an adequate remedy, in a rating-reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

It is equally impermissible to equate rating-reduction claims with increased-rating claims.  The former requires VA to prove the disability has improved, whereas the latter requires the Veteran to instead prove the disability has worsened.  Greyzck, 12 Vet. App. at 292.

Here, though, as explained, the Veteran already had applied for increased ratings when the RO decided, instead, to do the opposite and reduce her ratings.  And she received the required procedural due process notice and protections mandated by 38 C.F.R. § 3.105(e).  She was provided the requisite 60 days to present evidence and argument against a reduction, including having a hearing regarding the matter, and she elected this option and presented testimony during a June 2009 hearing.  An additional examination was afforded to the Veteran in August 2009.  In the January 2010 rating decision on appeal, the RO effectuated the reduction from 30 to 10 percent beginning June 1, 2010, the day following the end of the month in which the 60-day period from the date of notice to the beneficiary of the final rating decision expired.  Consequently, there were no procedural due process errors in the reduction in rating from 30 to 10 percent for this service-connected disability.  The Board therefore will next address the substantive merits of the reduction.

The Veteran's right knee is rated under DC 5260.  The 30 percent rating assigned for her right knee was based primarily on the findings of a September 2002 VA examination.  See July 2003 Rating Decision.  During that VA examination, the Veteran complained of pain, weakness, stiffness, heat, instability, giving way, locking, fatigability and lack of endurance.  She treated her condition with Motrin.  She reported using crutches, a brace, a cane, corrective shoes and a wheelchair at times.  She denied any subluxation or constitutional symptoms.  She reported being employed as a barber, but had to quit because of her knees.  Examination revealed flexion limited to 72 degrees and extension limited to 34 degrees.  The examiner noted that motion was stopped when pain began.  The right knee was unstable anteroposteriorly to a marked degree, and the Veteran was observed to have an abnormal gait, described by the examiner as "waddling and unsure."  At the time of that examination, she wore an elastic brace.

A January 2004 general VA examination shows the Veteran reported constant right knee pain that she continued to treat with over-the-counter Motrin.  She utilized a cane due to difficulties with ambulation caused by both of her knee conditions.  Examination revealed crepitus and 80 degrees of flexion in the right knee, with an aching sensation during motion.  Extension was not recorded.

VA records dated in June 2004 reflect full range of motion, with no instability or effusion.  A May 2005 record shows flexion easily at 120 degrees; there was no instability or effusion.  Additional records from September 2006 also noted full motion without effusion, though the Veteran had a positive patellar flexion test.

The Veteran underwent another general medical VA compensation examination in December 2007.  She reported constant mild right knee pain, which she treated with rest, as she disliked using medication.  She also reported utilizing a brace and cane.  She reported being able to stand for one hour and walk up to three miles.  On examination, she demonstrated 0 degrees of extension and 110 degrees flexion, with pain throughout the range of motion.  There was no change in range of motion findings with repetitive testing.  The examiner opined that the knee conditions had a moderate effect on chores, shopping, exercise, and traveling.  The examiner further opined that it would moderately affect gainful employment in heavy physical, but not sedentary, work.  

VA records dated in May 2008 noted positive patellofemoral crepitation.  The Veteran otherwise had full range of motion, with no findings of effusion or laxity.  She reported having swelling and "giving out", so presumably instability.

The Veteran was afforded another VA examination in June 2008.  She reported being able to stand for one hour, and walk between a quarter-mile and one mile.  On examination, she had 0 degrees extension and 120 degrees of flexion, with the onset of pain at 30 degrees of flexion.  Range of motion was unchanged following repetitive testing.  There were positive findings for knee tenderness and crepitus, but no instability was present.  Her gait was antalgic.  The examiner noted that the Veteran's bilateral knee conditions, collectively, prevented sports and exercise activities.  There were severe effects on recreation, and moderate effects on chores, shopping, and traveling.  Bathing, dressing, and toileting were mildly affected.

Subsequent to the proposed reduction of the Veteran's right knee rating, she was afforded yet another VA examination in August 2009.  She reported experiencing locking, swelling, and pain.  On examination, she demonstrated 0 degrees of extension and 100 degrees of flexion.  Pain was evident during range of motion testing, but the examiner did not specify a point of onset.  Range of motion findings were unchanged following repetitive testing.  Her gait was manifested by poor propulsion.  The examiner noted that the Veteran's bilateral knee conditions prevented chores, shopping, exercise, and sports activities.  There were moderate effects on recreation and traveling.  Driving was just mildly affected.

VA records dated in July 2010, after the implementation of the lesser rating, reflect range of motion of 5 degrees of extension to 110 degrees of flexion.  There was no effusion or heat, but tenderness was present along the medial and lateral joint lines.  A patellar friction test was positive.  The knee was noted to be stable.  In October 2010, the Veteran's right knee had full range of motion, with no swelling, effusion, or laxity present.  In January 2011, extension was 5 degrees and flexion was 95 degrees.  Mild effusion was noted, but no instability was present.  In February 2011, extension was 0 degrees and flexion was limited by pain to 110 degrees.  VA records dated in May 2011, September 2011, and January 2012 all noted 0 degrees of extension and 110 degrees of flexion, and the Veteran had positive patellofemoral crepitation noted in January 2012.

In VA records dated in February 2012, the Veteran's knee had positive swelling and patellofemoral crepitus.  She lacked 20 degrees of extension and had pseudolaxity in flexion.  In September 2012, she reported acute episodes of pain in conjunction with grating and snapping sensations.  Examination revealed extension of 0 degrees and flexion of 115 degrees.  It was further noted that she was on a waiting list for a total knee arthroscopy procedure.

In the August 2015 JMPR, the Court noted that, subsequent to the September 2002 VA examination, the evidence showed the Veteran still used a cane and/or brace in January 2004 and December 2007.  The Court also noted that the June 2008 examiner reported there were severe effects on recreation and moderate effects on chores, shopping, and traveling, while the August 2009 examiner reported that the Veteran's knee disabilities prevented chores, shopping, exercise, and sports activities.  The Court further noted that, in September 2012, the Veteran was on the waiting list for a total knee arthroscopy procedure.  

At least one of the examinations upon which the reduced rating is based, namely, the examination in June 2008, is full and complete, and at least as full and complete as the September 2002 examination upon which the previous 30 percent rating was originally based.  Like the September 2002 examination, this more recent examination addressed the Veteran's complaints, discussed the types of treatment and ambulatory aids she used, measured range of motion, and assessed other physical findings such as instability, effusion, and gait patterns.  Notably, the September 2002 examination stated that range of motion was stopped when pain began, essentially reporting the specific degrees at which the pain started.  This stoppage correlated to the end-point of the Veteran's range of motion.  The June 2008 examiner also recorded this information, though the August 2009 VA examiner did not. 

While the record reflects improvement in the range of motion, even when considering the extent of the Veteran's pain during motion, in affording her the benefit of the doubt the Board concludes that material improvement maintained under the ordinary conditions of life has not been shown.  Regarding her range of motion, except for the September 2002 VA examination showing extension limited to 34 degrees and the February 2012 record showing extension limited to 20 degrees, correlating to a 30 percent rating under DC 5261, the other records discussed above do not show limited motion to this degree or extent.  Additionally, as concerning flexion, while the September 2002 VA examination showed it was limited to 72 degrees, none of the evidence dated since shows flexion limited to 15 degrees warranting a 30 percent rating.  Furthermore, although the September 2002 VA examination noted marked instability of the right knee, the only subsequent finding suggestive of instability was in February 2012 when the Veteran had pseudolaxity in flexion, described as +1 laterally and +2 medially.  These findings suggest mild-to-moderate joint laxity, which, under DC 5257, using the worse of the two (moderate) corresponds to only a 20 percent rating.  Therefore, ordinarily, this is the rating to be assigned.  38 C.F.R. § 4.7.

But notwithstanding the improvement shown in the Veteran's extension, flexion, and instability, the evidence as a whole does not support a finding that any material improvement demonstrated has been, and will be, maintained under the ordinary conditions of life.  As the Court pointed out, the Veteran still needed a cane and/or brace in January 2004 and December 2007.  The December 2007 examination report shows she was only able to stand for one hour and walk up to three miles.  It also shows that her disability had a moderate effect on chores, shopping, exercise, and traveling, and would moderately affect gainful employment - albeit in heavy physical work rather than of a less demanding (sedentary) nature.  The report of the June 2008 examination shows the Veteran was still able to stand for one hour, but instead of being able to walk up to three miles, she could only walk between a quarter-mile and one mile.  Her disability was noted to prevent sports and exercise activities, have a severe effect on recreation, a moderate effect on chores, shopping, and traveling, and a mild effect on bathing, dressing, and toileting.  Perhaps most significantly, records dated after the reduction took effect show the Veteran was on a waiting list for a total knee arthroscopy procedure.  Consequently, the evidence does not show that any material improvement has been, and will be, maintained under the ordinary conditions of life.  The improvement shown at most has been temporary or transient in comparison.

In sum, then, the reduction of the rating for the Veteran's right knee chondromalacia from 30 to 10 percent was inappropriate under the circumstances presented.  Accordingly, resolving all reasonable doubt in her favor, the Board finds that the prior 30 percent disability rating be reinstated as of the date it was reduced.

B.  Left Knee

As with the right knee, as regards the propriety of the procedures used to reduce the evaluation for the left knee, the Board finds no error.  The Veteran filed an increased-rating claim in May 2008.  She was provided a VA examination in June 2008 in connection with that claim.  Subsequently, in a January 2009 rating decision, based on a review of the evidence consisting of treatment records and the VA examination findings, the RO proposed to reduce the disability rating for the chondromalacia patella of her left knee.  She was provided 60 days to present evidence against a reduction and to be heard, including during a hearing, and she presented testimony during a June 2009 hearing.  She also was afforded a VA compensation examination in August 2009.  In the January 2010 rating decision on appeal, the RO effectuated the reduction from 50 to 30 percent beginning June 1, 2010, the day following the end of the month in which the 60-day period from the date of notice to the beneficiary of the final rating decision expired.  

In light of that series of events, the Board finds there were no procedural errors in reducing the rating to this lesser level.  The Board therefore will move to addressing the substantive merits of the reduction.

The Veteran's left knee was rated at 50 percent under DC 5260 prior to June 1, 2010, and reduced to 30 percent under DC 5257 as of that date.  The 50 percent rating was based primarily on the findings of the September 2002 VA examination.  See July 2003 Rating Decision.  During that VA examination, the Veteran complained of pain, weakness, stiffness, heat, instability, giving way, locking, fatigability and lack of endurance.  She treated her condition with Motrin.  She reported using crutches, a brace, a cane, corrective shoes and a wheelchair at times.  She denied any subluxation or constitutional symptoms. She reported being employed as a barber, but had to quit because of her knees.  The examination report is somewhat unclear, as it lists both flexion and extension of the left knee limited to 48 degrees.  The examiner noted that motion was stopped when pain began.  The left knee was unstable anteroposteriorly to a marked degree, and the Veteran was noted to have an abnormal gait, described by the examiner as "waddling and unsure."  At the time of the examination, she wore an elastic brace.

A January 2004 general VA examination show the Veteran complained of constant left knee pain that was worsened by any degree of activity, such as standing or bending.  She reported being able to walk no more than two blocks and stand for no more than 15 minutes due to left knee pain.  The Veteran demonstrated 40 degrees of flexion, with an aching sensation present during motion testing.

VA records dated in June 2004 noted no effusion or instability.  Range of motion was 0 degrees extension to 90 degrees of flexion, with pain and some patellofemoral grating present.  A May 2005 record shows flexion easily at 120 degrees; there was no instability or effusion.  Additional records dated September 2006 noted full motion and no effusion, though a patellar flexion test was positive.


The Veteran underwent a general VA examination in December 2007.  She reported constant moderate to severe left knee pain, which she treated with rest, as she disliked using medication. She also reported utilizing a brace and cane. She reported being able to stand for one hour and walk up to three miles.  On examination, she demonstrated 0 degrees of extension and 80 degrees of flexion, with pain throughout the range of motion.  There was no change in range of motion findings with repetitive testing.  No instability or laxity was noted.  The examiner opined that her knee conditions had a moderate effect on chores, shopping, exercise, and traveling.  The examiner further opined that it would moderately affect gainful employment in heavy physical, but not sedentary, work.  

VA records dated in May 2008 noted positive patellofemoral crepitation.  The Veteran otherwise had full range of motion, with no findings of effusion or laxity.  She reported having swelling and "giving out", so presumably instability.

The Veteran was afforded a VA examination in June 2008.  She reported being able to stand for one hour and walk between a quarter-mile and one mile.  On examination, range of motion was 0 degrees extension to 120 degrees of flexion, with the onset of pain at 30 degrees.  Range of motion was unchanged following repetitive testing.  There were positive findings for knee tenderness and crepitus, but no instability was present.  Her gait was antalgic.  The examiner noted that the Veteran's bilateral knee conditions, collectively, prevented sports and exercised activities.  There were severe effects on recreation, and moderate effects on chores, shopping, and traveling. Bathing, dressing, and toileting were mildly affected. 

Subsequent to the proposed reduction of the Veteran's right knee rating, she was afforded another VA examination in August 2009.  She reported experiencing giving way, locking, swelling, and pain.  On examination, she demonstrated extension of 15 degrees and flexion of 90 degrees.  Pain was evident during range of motion testing, but the examiner did not specify a point of onset.  The examiner noted that the Veteran's bilateral knee conditions prevented chores, shopping, exercise, and sports activities. There were moderate effects on recreation and traveling.  Driving was mildly affected.

VA records dated in July 2010, after the implementation of the reduced rating, reflect 5 degrees of extension and 110 degrees of flexion.  No effusion or heat was present in the joint, though the Veteran had tenderness along the medial and lateral joint lines.  A patella friction test was positive, though no instability was present.  Additional records dated October 2010 reflect full range of motion, with no swelling, effusion, or laxity present.

VA records dated in January 2011 show extension of 20 degrees and flexion of 90 degrees.  Moderate effusion was present, but no instability was indicated.  Additional records from February 2011 also reflect moderate effusion.  Extension was 0 degrees and flexion was 90 degrees, limited by pain.  In September 2011, the Veteran had 0 degrees of extension and 100 degrees of flexion, though the treating physician noted that the Veteran had some difficulty achieving full extension.  No effusion was present.

In January 2012, the Veteran demonstrated 0 degrees of extension and 100 degrees of flexion.  There was also a positive finding of patellofemoral crepitation.  In VA records dated in February 2012, the Veteran's knee had positive swelling and patellofemoral crepitus.  She lacked 5 degrees of extension and had pseudolaxity in flexion.

For the same reasons stated earlier, the Board finds that at least one of the examinations upon which the reduced rating is based, namely, the examination in June 2008, is full and complete, and at least as full and complete as the September 2002 examination upon which the previous 50 percent rating was originally based.  Like the September 2002 examination, this more recent examination addressed the Veteran's complaints, discussed the types of treatment and ambulatory aids she used, measured range of motion, and assessed other physical findings such as instability, effusion, and gait patterns.  Notably, the September 2002 examination stated that range of motion was stopped when pain began, essentially reporting the specific degrees at which pain had its onset.  The June 2008 examiner also recorded this information, though the August 2009 VA examiner did not. 

However, as with the right knee, while the record reflects improvement in the range of motion, in affording the Veteran the benefit-of-the-doubt the Board concludes that material improvement maintained under the ordinary conditions of life has not been shown as concerning the left knee functioning as a whole.  Regarding her range of motion, except for the September 2002 VA examination showing extension limited to 48 degrees, correlating to a 50 percent rating, the other records discussed above do not show limited motion to this extent or degree.  Additionally, as concerning flexion, while the September 2002 VA examination showed that it was limited to 48 degrees, ratings under DC 5260 for limited flexion do not allow for ratings higher than 30 percent.  Furthermore, although the September 2002 VA examination noted marked instability of the left knee, the only subsequent finding suggestive of instability was in February 2012 when the Veteran had pseudolaxity in flexion, described as +1 laterally and +2 medially.  These findings suggest mild-to-moderate joint laxity.  Under DC 5257, even if these findings correspond to the maximum rating under DC 5257, such only equates to 30 percent.   

But notwithstanding the improvement shown in the Veteran's extension, flexion, and instability, the evidence does not support concluding that any material improvement demonstrated has been, and will be, maintained under the ordinary conditions of life.  The December 2007 examination report shows the Veteran was only able to stand for one hour and walk up to three miles.  It also shows that her disability had a moderate effect on chores, shopping, exercise, and traveling, and would moderately affect gainful employment in heavy physical work.  The June 2008 examination shows she was still able to stand for one hour, but instead of being able to walk up to three miles, she could only walk between a quarter-mile and one mile.  Her disability was noted to prevent sports and exercise activities, have a severe effect on recreation, a moderate effect on chores, shopping, and traveling, and a mild effect on bathing, dressing, and toileting.  Consequently, the evidence does not show that any material improvement has been, and will be, maintained under the ordinary conditions of life.  


In sum, then, the reduction of the rating for the Veteran's left knee chondromalacia from 50 to 30 percent was inappropriate under the circumstances presented.  Accordingly, resolving all reasonable doubt in her favor, the Board finds that the prior 50 percent disability rating be reinstated as of the date it was reduced.


ORDER

The claim of entitlement to service connection for obstructive sleep apnea is denied.

The claim of entitlement to service connection for a stomach disorder, including as secondary to the service-connected bilateral knee disability, is also denied.

Subject to the statutes and regulations governing payment of monetary benefits, the prior 30 percent rating for the Veteran's right knee chondromalacia is reinstated effective June 1, 2010.

Also subject to the statutes and regulations governing payment of monetary benefits, the prior 50 percent rating for the Veteran's left knee chondromalacia, status post arthroscopy, is reinstated effective June 1, 2010.


REMAND

Regrettably, the remaining claims for service connection for cervicitis with dysplasia and regarding whether higher (increased) ratings are warranted for the bilateral knee disability must be remanded.  

Starting with the service-connection claim, an April 2015 SSOC last adjudicated this claim.  In August 2015, the RO added VA treatment records to the Veteran's Virtual VA electronic claims file.  These records include a May 2015 record showing that her post-service hysterectomy was due to the cervical dysplasia.  

According to 38 C.F.R. § 20.1304(c), the Veteran may waive her right to have any pertinent evidence submitted by her or her representative reviewed by the RO in the first instance as the Agency of Original Jurisdiction (AOJ).  However, the May 2015 treatment record is not evidence submitted by the Veteran or her representative.  Therefore, this evidence must be considered by the AOJ initially, and a remand is required to accomplish this.  38 C.F.R. §§ 19.37(b), 20.1304(c).

As for the increased-rating claims, in this decision the Board has restored the prior 30 and 50 percent ratings for the Veteran's right and left knee disabilities.  And keep in mind the ratings for these disabilities initially arose in the context of her requesting greater compensation for these disabilities, so higher (i.e., increased) ratings for them.  Since the AOJ has not yet adjudicated whether ratings higher than 30 and 50 percent are warranted (only, instead, whether these ratings should be contrarily reduced), a remand is necessary for this other consideration to be accomplished.

Moreover, as regards the left knee, as noted by the Board in its January 2015 remand, the Veteran was last afforded a VA examination in August 2009 and she testified at her Board hearing that her condition has worsened since that time.  The Board concluded that a new VA examination reassessing the severity of her condition was warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Pursuant to the Board's remand directive, the Veteran was provided a VA examination in March 2015.  But as only her right knee was examined, the Board finds that on remand an examination addressing her left knee status also is needed.

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Tennessee Valley VA Healthcare System.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of her service-connected left knee disability.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

      In particular, the examiner should:

i.  Provide the range of motion of the Veteran's left knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then readjudicate the issues of service connection for cervicitis with dysplasia and whether ratings in excess of 30 percent for the right knee chondromalacia and in excess of 50 percent for the left knee chondromalacia are warranted.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them an opportunity to respond to it before returning these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


